Per Curiam.

The manumission by the infant was voidable when he should come of age. The sale, gift and actual delivery of a chattel, by an infant, is voidable. (Perkins, s. 12.) But, in the mean time, the sale, gift, or transfer, is valid, and the interest which passes, or is released thereby, vests. The manumission being valid, though defeasible afterwards, the witness was not, at the time, a slave, and the objection to his competency was not well taken. He must be a slave at the time, to come within the disqualification prescribed by the statute. The power which the infant had of revoking the gift on coming of age, would, no doubt, have a strong and undue bias on the mind of the witness, but this would be an objection to his credit only. He could not be set aside on the ground óf being a subsisting slave. The verdict must, therefore, be set aside, and a new trial awarded, with costs to abide the event of the suit.
New trial granted.